           Case 1:20-cv-01437-CKK Document 36-1 Filed 08/03/20 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF COLUMBIA



MOHAMED SOLTAN,

                     Plaintiff,                          Case No. 1:20-cv-01437-CKK

          v.

HAZEM ABDEL AZIZ EL BEBLAWI,

                     Defendant.



                                  DECLARATION OF ROBERT H. BUNZEL

          I, ROBERT H. BUNZEL, pursuant to 28 U.S.C. § 1746, hereby declare and state:

          1.         I am admitted to practice before this Court pro hac vice. My firm Bartko, Zankel,

Bunzel & Miller and I represent Defendant Hazem Abdel Aziz El Bablawi (“Mr. Beblawi”) in

this matter. The facts in this declaration are true and based on personal knowledge.

          2.         Attached hereto as Exhibit A are the front and back of Mr. Bablawi’s United

States State Department Diplomatic Identification Card. On July 30, 2020, I asked Mr. Beblawi

to send me photographs of the card front and back, and Exhibit A contains true and correct

copies of what I received in response, also on July 30, 2020. I then spoke to Mr. Beblawi and

confirmed receipt of the same. To the extent these documents are reviewed in black and white,

the border colors at the top of each side are light blue.

          I declare under penalty of perjury that the foregoing is true and correct.

Executed on: August 3, 2020




                                                      ______________________________________
                                                      Robert H. Bunzel




2817.000/1541675.1                                   1                       Case No. 1:20-cv-01437-CKK
Case 1:20-cv-01437-CKK Document 36-1 Filed 08/03/20 Page 2 of 3




  EXHIBIT A
Case 1:20-cv-01437-CKK Document 36-1 Filed 08/03/20 Page 3 of 3



                * UNITED STATES DEPARTMENT                                        OF   STATE    *
                                         DIPLOMATIC IDENTIFICATION CARD
                                         P10.402S-46S3-52 ,-,..,12/31/2020
                                         INTERNATIONAL MONETARY FUND
                                         INTERNATIONAL ORGANIZATION
                                         Neme:
                                         ELBEBLAWI.
                                         HAZEM AIIOELAZIZ MOHAMED
                                         ooe,
                                        ,.,.,
                                        PRINCIPAL      RESIDENT REPIIESENTATIVE


                                                                                          USA
                                        loc.atlon:
                                        WASHINGTON. DC
                                        SlllllE'YIJtSaSU,oaSTATIMIM'�......,..,




            This person has been duly notified to the Department of State and under inter­
            national law enjoys immunity from criminal junsdiction. "he bearer shall not be
            liable to any 'arm of arrest or detention. but may be given a nonce of v1olat1on.

            The bearer shall be treated with due respect and all appropnate steps shall be taken
            to prevent any anack on the bearer s person. freedom. or dignity.


            LAW ENFORCEMENT INQUIRIES                IF FOUND. MAIL TO:
            SHOULD BE DlREffiD TO:                   U.S. Department of State
            (571) 345-31"6                           Custamer Serv,ce Center
                                                     SA-33. · st Floor
                                                     Washinoton. DC 20522-3302
                                                     Return postage guaranteed

                                                                                                083
            2000227088 G9F67B72ED                                                               602
